■Napton, J.,

delivered the opinion of the Court.

This was an. action of' debt, brought by Benson against Stapleton, on the following note ; —
“ On the 25th day of December, 1840, we promise to pay J. If. Benson the sum of one thousand dollars, in good and lawful money of the United States. As witness our hands and seals, this 3d day of December, 1838.”
“ Harrison Stapleton.”
\and others.]
Stapleton pleaded non est factum, without affidavit, upon which issue was taken. the parties went to trial, and a verdict and judgment were had for plaintiff. From' the bill of exceptions, it appears, that when the jurors were about to be sworn to try the cause, the defendant offered to ask said jurors, severally, whether they had any fixed opinion that they would find against the defendant if the bond sued on should be clearly proved to have been staked as a bet upon the last election for president: but the court, upon objections being made to such questions, would not permit them, and exceptions were saved to the action of the court on this head.
On the trial, the plaintiff offered in evidence the bond of defendant and others, whereupon the defendant offered to prove that a portion of the bond sued on, with writing thereon, had, after the execution of the bond, been torn off by the plaintiff, without the knowledge or consent of the defendant; but the court overruled this application, and permitted the bond to go in evidence. The defendant then offered to prove to the jury that the bond sued on was a stake put up by the defendant and his co-obligors, against a similar bond executed by plaintiff, as a wager upon the election for president of the United States; that said bond was given for no other purpose or consideration, and that plaintiff and defendant were legal voters; but the court rejected the same as irrelevant to the issue.
The defendant then introduced testimony, with a view to establish an alteration in the bond made by Benson without the knowledge of the defendant. This testimony it is not material to notice here, as the instructions of the court on that head were ample and satisfactory fo the defendant; and the finding of the jury, upon correct instructions and a contrariety of testimony, cannot be disturbed by this Court.
The opinion delivered in the case of Hickerson vs. Workman & Benson, at the present term of this Court, embraces the point arising in the present case, concerning the illegality of the wager. It remains to be determined whether, aside from our statute concerning gaming, the defence offered could be given in evidence under the plea of non est factum.
The plea of non est factum put in issue the fact, whether the instrument was the deed of the defendant, and under this plea it may be shown that defendant was a lunatic or a married woman, or that it was delivered as an escrow, or that it was altered; but where the defendant relies on matter extraneous, such as -infancy or duress, usury or gambling, the facts must be specially pleaded. (2 Tuck. Com., 104; 2 Chitty, 266.) The rule on this head is clearly stated by Starkie. ( See Starkie’s Ev., vol. 2, p. 381.) “ The defendant cannot, under this plea, *16give any matter in evidence which avoids the deed, either at common law or by statute, unless it impeach the execution or continuance of the deed; and therefore cannot give in evidence, that the deed is void for usurjr, or that the bond was delivered to the plaintiff himself upon a condition not performed; or to a stranger, but not as an escrow.” Occasional dida may be found conflicting with this rule, but I have not seen any adjudged case in which a contrary doctrine has been held.
This being the settled rule in relation to the admissibility of the evidence sought to be introduced in the Circuit Court, under the plea of non est fadum, it follows, that the court did right in not permitting the jurors to be examined about their opinions of such defences. Whether, under any state of pleading, these queries would have been proper, it is not now necessary to determine.
With regard to the course of the Circuit Court, in allowing the plaintiff to read the bond of the defendant, notwithstanding the defendant offered to prove an alteration of it without his consent, it is sufficient to observe, that it appears from the bill of exceptions, that all the testimony rejected then was subsequently submitted to the j ury on the trial of the issue. The plea of non est fadwm not having been sworn to, the bond was admissible in evidence without proof of its execution. In this there was no error.
Judgment affirmed.